DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a tool” in line 2. Line 1 of claim 1 also recites the limitation “a tool.” Therefore, it is unclear if “a tool” in line 2 is the same tool recited in line 1. Appropriate correction is required. 
Claim 1 recites the limitation “a patient” in in line 2. Line 1 of the claim also recites the limitation “a patient.” Therefore, it is unclear if “a patient” in line 2 is the same patient recited in line 1. Appropriate correction is required. 
Claim 7 recites the limitation “the device” in line 2. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 

Claim 12 recites the limitation “the patient’s anus” in line 2. There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend the limitation to recite “an anus of the patient.” Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Scott A. Hareland (Pub. No.: US2018/0064494) hereinafter Hareland, in view of Maswadi et al. (Pub. No.: US2017/0112384) hereinafter Maswadi. 
Regarding claim 1, Hareland discloses a system (Fig. 1 system 10) for determining a location of a tool (Fig. 1 medical device 12) within a patient ([0017]), comprising: a tool (Fig. 1 medical device 12) configured to be introduced into a patient ([0017]), wherein the tool (Fig. 1 medical device 12) comprises: a flexible tubular member (Fig. 1 elongate body 18); and a first sensor (Fig. 1 surface electrodes 56) configured to be coupled to an exterior of the patient ([0026] “…the surface electrodes 56 may be applied to the patient's skin…”), wherein the first sensor (Fig. 1 surface electrodes 56)  is configured to receive the waves, and wherein a location of the tool (Fig. 1 medical device 12) within the patient is configured to be determined based at least partially upon the waves received by the first sensor ([0025] “…a plurality of surface electrodes 56, a reference electrode (not shown), and a processing unit 58 that collects and processes signals from the navigation electrodes 38, and a display that displays to the user the location of the device 12 within the patient's body 57” and [0026] “…the navigation electrode(s) 38 may be configured to be used with navigation systems …such as navigation systems that are … ultrasound field based…”).  
Hareland fails to disclose a laser coupled to the flexible tubular member; and a cap coupled to the laser, wherein a plurality of waves are generated when a beam of light from the laser shines upon the cap.
However Maswadi, in the same field of endeavor, teaches  a laser (see annotated Fig. 5) coupled to the flexible tubular member (Fig. 2 catheter 206); and a cap (see annotated Fig. 5) coupled to the laser(see annotated Fig. 5), wherein a plurality of waves (see annotated Fig. 5) are generated when a beam of light (see annotated Fig. 5) from the laser (see annotated Fig. 5) shines upon the cap (see annotated Fig. 5).

    PNG
    media_image1.png
    452
    851
    media_image1.png
    Greyscale

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the treatment element in Hareland with the laser coupled to the flexible tubular member; and a cap coupled to the laser, wherein a plurality of waves are generated when a beam of light from the laser shines upon the cap as taught by Maswadi to “generate broadband photoacoustic signals due to [the laser’s] fast thermal expansion” and have the “advantage of PA imaging…[which is]…to selectively tune signal amplitude” Maswadi [0004] since the surface electrodes of Hareland are ultrasound field based Hareland [0026]. 
Regarding claim 2, Hareland fails to disclose wherein the cap prevents the beam of light from the laser from shining on an interior of the patient.
However Maswadi, in the same field of endeavor, teaches  wherein the cap (see annotated Fig. 5)  prevents the beam of light (see annotated Fig. 5)  from the laser (see annotated Fig. 5)  from shining on an interior of the patient ([0039] “…the probe beam is capable of deflection by acoustic waves.”).  
Regarding claim 3, Hareland discloses further comprising a second sensor and a third sensor ([0025] “As a non-limiting example, the navigation system 16 may include a plurality of surface electrodes 56…”) that are configured to be coupled to the exterior of the patient, wherein the first, second, and third sensors are configured to receive the waves, ([0025] “…a plurality of surface electrodes 56, a reference electrode (not shown), and a processing unit 58 that collects and processes signals from the navigation electrodes 38, and a display that displays to the user the location of the device 12 within the patient's body 57” and [0026] “…the navigation electrode(s) 38 may be configured to be used with navigation systems …such as navigation systems that are … ultrasound field based…”) and wherein the location of the tool within the patient is configured to be determined by comparing phases of the waves received by the first, second, and third sensors ([0025] “…a processing unit 58 that collects and processes signals from the navigation electrodes 38, and a display that displays to the user the location of the device 12 within the patient's body 57…”).  
Regarding claim 4, Hareland is silent as to the first sensor is configured to be coupled to a sternum of the patient, the second sensor is configured to be coupled to a pubis of the patient, and the third sensor is configured to be coupled to an iliac crest of the patient. 
However it would have been obvious to one skilled in the art before the effective filing date of the claimed invention because triangulation of the sensors can be any three points and the sternum, the pubis, and the iliac crest are the obvious places to put the sensor because they are above the bone.
Furthermore, rearrangement of parts is obvious to one skilled in the art before the effective filing date of the claimed invention to arrange the first sensor to be coupled to a sternum of the patient, the second sensor to be coupled to a pubis of the patient, and the third sensor to be coupled to an iliac crest of the patient.    
Regarding claim 5,  Hareland fails to disclose wherein the tool is configured to generate the waves when the tool is positioned within a hollow organ in the patient. 
However Maswadi teaches wherein the tool is configured to generate the waves when the tool is positioned within a hollow organ in the patient (Fig. 4 illustrates one embodiment of the device being used in a hollow organ to image a vessel of a patient).  
Regarding claim 6, Hareland discloses wherein the tool is configured to generate the waves when the tool is positioned within a colon in the patient ([0025] “Endoscopy is used to access target tissues by introduction of a probe percutaneously or through a natural orifice. Some of the clinical applications of endoscopy are the assessment of artery disease, prostate cancer, and gastrointestinal pathologies.).  



Claims 7-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scott A. Hareland (Pub. No.: US2018/0064494) hereinafter Hareland, in view of Maswadi et al. (Pub. No.: US2017/0112384) hereinafter Maswadi in further view of Piskun et al. (Pub. No.: US2011/0224494) hereinafter Piskun. 
Regarding claim 7, Hareland and Maswadi fail to disclose a flexible device that is configured to be introduced into the patient, wherein the device has a bore formed axially-therethrough, and wherein the tool is positioned within the bore.
However Piskun, in the same field of endeavor, teaches a flexible device (Fig. 2d overtube 65) that is configured to be introduced into the patient, wherein the device has a bore (Fig. 5 working channel 40) formed axially-therethrough, and wherein the tool is positioned within the bore (Fig. 5 working channel 40).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hareland in view of Maswadi with the teachings of Piskun to add a flexible device that is configured to be introduced into the patient, wherein the device has a bore formed axially-therethrough, and wherein the tool is positioned within the bore because a flexible device as claimed above, such as an overtube, “is effective in straightening the sigmoid during an endoscopic procedure to allow easy insertion of the scope while avoiding damage to the colon”[column 3 lines 37-41]. 
Regarding claim 8,  Hareland and Maswadi fail to disclose wherein the tool is configured to be withdrawn from the bore while the device remains substantially stationary within the patient.  
However Piskun, in the same field of endeavor, teaches wherein the tool (tool 11 [0007]) is configured to be withdrawn from the bore (Fig. 5 working channel 40))  while the device remains substantially stationary within the patient.  
Regarding claim 9, Hareland and Maswadi fail to disclose wherein the device comprises a colonoscope or an endocuff.  
However Piskun, in the same field of endeavor, teaches wherein the device (Fig. 2d overtube 65) comprises a colonoscope (tool 11 [0007]) or an endocuff.  
Regarding claim 11, Hareland discloses receiving the waves with a sensor (Fig. 1 surface electrodes 56) coupled to an exterior of the patient([0026] “…the surface electrodes 56 may be applied to the patient's skin…”); and determining a position of the device within the patient based at least partially upon the waves received by the sensor ([0025] “…a plurality of surface electrodes 56, a reference electrode (not shown), and a processing unit 58 that collects and processes signals from the navigation electrodes 38, and a display that displays to the user the location of the device 12 within the patient's body 57” and [0026] “…the navigation electrode(s) 38 may be configured to be used with navigation systems …such as navigation systems that are … ultrasound field based…”).  
	Hareland fails to disclose introducing a device (Fig. 1 splint 10)  into a patient, wherein the device (Fig. 2d overtube 65) comprises a first bore (Fig. 5 working channel 40).having 
a location tool (Fig. 2 catheter 206)positioned therein; generating a plurality of waves (see annotated Fig. 5) with the location tool when the device is positioned within the patient (Fig. 4 illustrates one embodiment of the device being used in a hollow organ to image a vessel of a patient).
	However Maswadi, in the same field of endeavor, discloses having a location tool (Fig. 2 catheter 206)positioned therein; generating a plurality of waves (see annotated Fig. 5) with the location tool when the device is positioned within the patient (Fig. 4 illustrates one embodiment of the device being used in a hollow organ to image a vessel of a patient).
	Maswadi fails to disclose introducing a device into a patient, wherein the device comprises a first bore.
	However Piskun, in the same field of endeavor, teaches a method for operating a device within a patient, comprising: introducing a device (Fig. 1 splint 10)  into a patient, wherein the device (Fig. 2d overtube 65) comprises a first bore (Fig. 5 working channel 40).
	Regarding claim 12,  Hareland discloses wherein the device is introduced into the patient through the patient's anus ([0025] “Endoscopy is used to access target tissues by introduction of a probe percutaneously or through a natural orifice. Some of the clinical applications of endoscopy are the assessment of artery disease, prostate cancer, and gastrointestinal pathologies.).  
	Regarding claim 13, Hareland discloses wherein the device is positioned within a hollow organ in the patient ([0025] “Endoscopy is used to access target tissues by introduction of a probe percutaneously or through a natural orifice. Some of the clinical applications of endoscopy are the assessment of artery disease, prostate cancer, and gastrointestinal pathologies.).  
	Regarding claim 14, Hareland fails to disclose wherein the location tool comprises a laser and a cap coupled to the laser, wherein the waves are generated when a beam of light from the laser shines upon the cap.
	However Maswadi, in the same field of endeavor, teaches wherein the location tool comprises a laser (see annotated Fig. 5)  and a cap (see annotated Fig. 5)  coupled to the laser (see annotated Fig. 5), wherein the waves(see annotated Fig. 5)  are generated when a beam of light (see annotated Fig. 5)  from the laser(see annotated Fig. 5)  shines upon the cap(see annotated Fig. 5).  
Regarding claim 15, Hareland fails to disclose wherein the cap prevents the beam of light from the laser from shining on an interior of the patient.
However Maswadi, in the same field of endeavor, teaches wherein the cap (see annotated Fig. 5) prevents the beam of light (see annotated Fig. 5) from the laser(see annotated Fig. 5)  from shining on an interior of the patient ([0039] “…the probe beam is capable of deflection by acoustic waves.”).  

    PNG
    media_image2.png
    327
    976
    media_image2.png
    Greyscale

	Regarding claim 16, Hareland and Maswadi fail to disclose further comprising capturing images, video, or both with a camera when the device is positioned within the patient, wherein the camera is positioned in a second bore in the device.
	However Piskun, in the same field of endeavor, teaches further comprising capturing images, video, or both with a camera ([0037]) when the device (Fig. 2d overtube 65) is positioned within the patient, wherein the camera is positioned in a second bore in the device (Fig. 2d overtube 65).
	Regarding claim 17, Hareland and Maswadi fail to disclose further comprising withdrawing the location tool from the first bore while the device remains substantially stationary within the patient. 
	However Piskun, in the same field of endeavor, teaches further comprising withdrawing the location tool  (Fig. 5A colonoscope 38) from the first bore  (Fig. 2 lumen inside tubular member 12) while the device remains substantially stationary within the patient (Fig. 5).  
	Regarding claim 18, Hareland and Maswadi fail to disclose further comprising: introducing a biopsy tool into the first bore, after the location tool is withdrawn, while the device remains substantially stationary within the patient; and removing a portion of tissue from the patient using the biopsy tool.  
	However Piskun, in the same field of endeavor, teaches further comprising: introducing a biopsy tool ([0002] “…a variety of maneuverable operating tools inside that chamber.”)  into the first bore, after the location tool is withdrawn, while the device remains substantially stationary within the patient; and removing a portion of tissue from the patient using the biopsy tool.  
	Regarding claim 19, Hareland is silent as to wherein the sensor comprises: a first sensor coupled to a sternum of the patient; a second sensor coupled to a pubis of the patient; and a third sensor coupled to an iliac crest of the patient.  
However it would have been obvious to one skilled in the art before the effective filing date of the claimed invention because triangulation of the sensors can be any three points and the sternum, the pubis, and the iliac crest are the obvious places to put the sensor because they are above the bone.
Furthermore, rearrangement of parts is obvious to one skilled in the art before the effective filing date of the claimed invention to arrange the first sensor to be coupled to a sternum of the patient, the second sensor to be coupled to a pubis of the patient, and the third sensor to be coupled to an iliac crest of the patient.    
Regarding claim 20, Hareland discloses wherein determining the position of the device comprises comparing phases of the waves received by the first, second, and third sensors to triangulate the position of the device([0025] “…a processing unit 58 that collects and processes signals from the navigation electrodes 38, and a display that displays to the user the location of the device 12 within the patient's body 57…”).  
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Scott A. Hareland (Pub. No.: US2018/0064494) hereinafter Hareland, in view of Maswadi et al. (Pub. No.: US2017/0112384) hereinafter Maswadi in further view of Asirvatham et al. (Pub. No.: US2017/0258521) hereinafter Asirvatham. 
Regarding claim 10, Hareland and Maswadi are silent as to reciting whether the cap is metallic. 
However Asirvatham, in the same field of endeavor, teaches the cap is metallic ([0073] “…a pointed distal tip portion 122. In some embodiments, dilator device 100 is made partially or entirely from one or more materials having dielectric properties such as, but not limited to, carbon, graphene, plastics, metal oxides, NuMetal, and the like, and combinations thereof. In some embodiments, a coating of one or more materials having dielectric properties is applied to dilator device 100.”). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hareland in view of Maswadi with the teachings of Asirvatham to include the cap to be metallic to gain the benefit of cap having dielectric properties so that “the electrical charge can be concentrated at a pointed distal tip portion” [0073]. 
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN ELIZABETH MONAHAN/Examiner, Art Unit 3795                                                                                                                                                                                                        
/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795